Dodge, J.
The appeals in this case must both be resolved’ upon the rule of deference to the superior opportunity of the circuit court to view and fully understand the situation, and consequent controlling effect of the exercise of discretion by that court. While it is not to be denied that the record as presented here seems to show a fairly good excuse for the failure of the defendant to attend before the court commissioner for examination on July 22d, and for the neglect from which resulted the default and judgment-pronounced against him, yet whether those excuses were made in good faith, or were merely evasions and trifling with the court, was before the circuit judge for consideration; and while the written evidence now before us of any such view is slight, yet it is not entirely wanting, and we cannot feel justified in saying that it was impossible for the circuit court, in the exercise of the broad discretion there vested, and of the various facts, circumstances, and events within its knowledge, and shown by its records, to conclude that defendant’s absence from July lJth *367to July 25tb, inclusive of tbe 22d, was not excusable. Being tbus unable to deny tbe "possibility that tbe court, without abuse of discretion, reached tbe conclusion be did, we must refuse to set aside bis action.
By the Court. — Both judgment and order appealed from are affirmed.